COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Ex parte Matthew James Leachman

Appellate case numbers: 01-20-00841-CR, 01-20-00842-CR, 01-20-00843-CR

Trial court case numbers: 1694181, 1694180, 1694182

Trial court:              248th District Court of Harris County

Date motion filed:        November 29, 2021

Party filing motion:      Appellant

        It is ordered that the motion for en banc reconsideration is denied. See TEX. R. APP. P.
49.7.


Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting for the Court

En banc Court consists of: Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: January 4, 2022